Citation Nr: 0610485	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  02-10 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for right upper 
eyelid surgical scar status post excision of chalazion.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen claim for service connection for exophoria and 
exotropia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1958 to June 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

The issue of entitlement to service connection for a 
psychiatric disorder is reopened and the merits of the claim 
are addressed in the REMAND portion of the decision below, 
and the claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the veteran's attempt to reopen a claim for 
service connection for a psychiatric disorder in an August 
2000 rating decision.  The veteran did not appeal that 
decision, and it is final.

2.  Some of the new evidence submitted subsequent to August 
2000 in support of the veteran's claim for service connection 
for a psychiatric condition is material.

3.  The RO denied the veteran service connection for 
exophoria and exotropia in a November 1967 rating decision.  
The veteran did not appeal that decision, and it is final.

4.  None of the new evidence received subsequent to November 
1967 in support of the veteran's claim for service connection 
for exophoria and exotropia is material.

5.  The veteran's service-connected right upper eyelid 
surgical scar is not manifested by moderate disfigurement, 
one or more characteristics of disfigurement, tenderness or 
pain on examination, visible or palpable tissue loss, 
frequent loss of covering of skin over the scar, or 
limitation of function of the affected part.


CONCLUSIONS OF LAW

1.  The August 2000 RO rating decision that denied service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 
20.302 (2005).

2.  New and material evidence has been received, and the 
veteran's claim for service connection for a psychiatric 
disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

3.  The November 1967 RO rating decision that denied service 
connection for exophoria and exotropia is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 
20.302 (200).

4.  New and material evidence has not been received, and the 
veteran's claim for service connection for exophoria and 
exotropia is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

5.  The criteria for compensable rating for right upper 
eyelid surgical scar status post excision of chalazion are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.118, Diagnostic Codes 7800 
through 7805 (2001); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, 4.59 and 4.118, Diagnostic Codes 7800 
through 7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and evidence (medical or lay) that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1) (2004); see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, and should include information 
regarding the criteria by which the degree of disability is 
established should impairment be service connected, and the 
method by which the effective date for an award of benefits 
is assigned.  

In the present case, notices were provided to the veteran in 
December 2000, April 2001 and August 2002, prior to the 
initial AOJ decisions.  Subsequent notice was sent to the 
veteran in November 2003.  These letters advised the veteran 
of the first, second and third elements as stated above.  By 
means of the various ratings, statements of the case and 
supplemental statements of the case, the veteran was advised 
of the specific reasons why these particular claims were 
denied, and the information and evidence needed to 
substantiate the claims.  He also was provided the text of 
the relevant regulation implementing the law with respect to 
this notice requirement and told it was his responsibility to 
support the claims with appropriate evidence.  Indeed, the 
veteran submitted evidence to consider in connection with his 
claims.  

Although the notice letters provided to the veteran do not 
specifically contain the fourth element (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), the Board finds that the letters and other VA 
documents sent to the veteran, read as a whole, give notice 
to him of VA's desire to obtain additional information and 
evidence supporting and substantiating the claims or possibly 
leading to such information and evidence.  Regarding the 
criteria for assigning disability ratings, that information 
was provided to the veteran in a letter, the statement of the 
case, and supplemental statement of the case regarding the 
increased rating claim.  As to the claim regarding an eye 
disability, since it is denied, any failure to provide this 
information is moot.  Likewise, since the increased rating 
claim and the matter regarding the eye are denied, any 
failure to provide information regarding the assignment of an 
effective date for an award of benefits is moot.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the file.  VA 
outpatient records are in the file for treatment from January 
1990 through February 2005.  Furthermore either the RO 
obtained or the veteran submitted private treatment records.  
The veteran also submitted various statements from private 
medical providers.  The veteran was notified in the rating 
decisions, Statements of the Case and Supplemental Statements 
of the Case of what evidence the RO had obtained and 
considered in rendering its decisions.  He submitted 
additional evidence directly to the Board in September 2005.  
With respect to the effect of the submission of evidence to 
the Board not previously considered by the RO, the veteran 
waived, in writing, his right to AOJ review of this evidence.  
See 38 C.F.R. § 20.1304 (c) (2005).  VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claims.

Generally the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  When a claim 
is one to reopen a finally decided claim, however, VA is not 
obligated to provide a medical examination or obtain a 
medical opinion until new and material evidence has been 
received.  See 38 C.F.R. § 3.159(c)(4)(iii) (2005).  Since 
the veteran has failed to submit new and material evidence to 
reopen his claim for service connection for exophoria and 
exotropia, VA was not obligated to provide him with a medical 
examination.

As for his claim for an increased rating, the RO provided the 
veteran appropriate VA examinations in August 2002 and 
November 2004.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's right eyelid surgical scar since he was last 
examined.  The veteran has not reported receiving any recent 
treatment, and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.     
 
Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran.  Additional efforts to assist 
or notify him would serve no useful purpose.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of his claims.  

II.  Claim for Increased Rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2005).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2005), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2005).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  

The veteran was granted service connection for right upper 
eyelid surgical scar status post excision of chalazion by 
rating decision dated in November 1967, which has been 
evaluated as noncompensable since then under Diagnostic Code 
7800.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, including, effective August 30, 2002, the rating 
criteria for evaluating skin disorders including scars.  See 
67 Fed. Reg. 49590-49599 (July 31, 2002).  When a law or 
regulation changes after a claim has been filed but before 
the administrative appeal process is concluded, VA will 
evaluate the veteran's claim under both the old criteria in 
the VA Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version is most 
favorable to his claim, if indeed one is more favorable than 
the other.  The amended rating criteria, if favorable to the 
claim, are applied only for periods from and after the 
effective date of the regulatory change.  The Board can apply 
only the prior regulation to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.  See VAOPGCPREC 3-00.

In the Statement of the Case and Supplemental Statements of 
the Case, the RO considered both the old and new regulations, 
and the new rating criteria were provided to the veteran and 
his representative.  Therefore, there is no prejudice to the 
veteran by this Board decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Under Diagnostic Code 7800 prior to the revisions, 
disfiguring scars to the head, face, or neck warranted a 
noncompensable evaluation if scarring is slight; a 10 percent 
evaluation if scarring is moderately disfiguring; a 30 
percent evaluation if scarring is severe, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles; and a 50 percent evaluation if scarring is 
complete or an exceptionally repugnant deformity of one side 
of the face, or marked or repugnant bilateral disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).  When, in 
addition to tissue loss and cicatrization, there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating under Code 7800 may be increased to 80 percent, the 30 
percent to 50 percent, and the 10 percent to 30 percent.  The 
most repugnant, disfiguring conditions, including scars and 
diseases of the skin, may be submitted for Central Office 
rating, with several unretouched photographs.  

The revised rating criteria provide a 10 percent evaluation 
for disfigurement of the head, face, or neck with one 
characteristic of disfigurement.  A 30 percent evaluation is 
warranted for disfigurement with visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with 
two or three characteristics of disfigurement  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2004).  The characteristics of 
disfigurement, for purposes of evaluation under § 4.118, are:  
(1) scar 5 or more inches (13 or more centimeters (cm.)) in 
length; (2) scar at least one-quarter inch (0.6 cm.) wide at 
widest part; (3) surface contour of scar elevated or 
depressed on palpation; (4) scar adherent to underlying 
tissue; (5) skin hypo- or hyper-pigmented in an area 
exceeding 6 square inches (39 sq. cm.); (6) skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding 6 square inches (39 sq. cm.); (7) underlying soft 
tissue missing in an area exceeding 6 square inches (39 sq. 
cm.); and (8) skin indurated and inflexible in an area 
exceeding 6 square inches (39 sq. cm.).  Id. at Note (1).  

In applying the former criteria in Diagnostic Code 7800 to 
this case, the Board finds that the veteran's scar is not 
productive of more than a slight disfigurement, which is 
evaluated as noncompensable.  The veteran is not entitled to 
a higher evaluation unless the medical evidence shows that 
the scar is moderately disfiguring, which is not shown.  The 
medical evidence shows that the scar on the veteran's right 
eyelid is well healed, practically invisible, mobile and 
without deformity.  The veteran is, therefore, not entitled 
to a compensable rating for the scar on his right eyelid 
under the former criteria in Diagnostic Code 7800.

Under the revised criteria in Diagnostic Code 7800, the Board 
also finds that the veteran is not entitled to compensable 
evaluation of this scar because it scar does not meet any of 
the eight characteristics of disfigurement.  Specifically the 
scar is not of the requisite length or width, nor does it 
affect an area exceeding 6 square inches (39 sq. cm.).  The 
scar was last measured as 4.5 centimeters long and 1 
millimeter wide.  There is no evidence of disfigurement, 
hypo-pigmentation, hyperpigmentation, adherence to underlying 
tissue, induration, or that the scar is irregular, atrophic, 
shiny, scaly, or unstable.  There was no elevation or 
depression of the scar on palpation or keloid formation 
noted.   Without objective medical evidence of at least one 
of the above criteria, the veteran is not entitled to a 
compensable rating for his scar under revised Diagnostic Code 
7800.

Although the veteran's scar is a facial scar, and, thus, most 
appropriately rated under Diagnostic Code 7800, the Board has 
considered alternative Diagnostic Codes that may afford the 
veteran a higher rating.  Under the former criteria, 
Diagnostic Code 7803 provided that superficial scars that are 
poorly nourished with repeated ulceration warrant a 10 
percent rating.  Similarly Diagnostic Code 7804 provided that 
superficial scars that are tender and painful on objective 
demonstration warrant a 10 percent disability evaluation.  
The objective medical evidence shows that the veteran's scar 
is well healed and not tender or painful on palpation.  
Accordingly, the application of these Diagnostic Codes would 
not provide the veteran with a compensable evaluation.

Likewise, under the revised criteria, a 10 percent disability 
rating is assigned for superficial scars that are unstable or 
are painful upon examination.  38 C.F.R. § 4.118, Diagnostic 
Code 7803 and 7804 (2004).  An unstable scar is where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  Id. at Note (1).  A superficial scar is one not 
associated with underlying soft tissue damage.  Id. at Note 
(2).  As stated above, the objective medical evidence does 
not show that the veteran's scar is either unstable or 
painful upon examination.  The veteran is not, therefore, 
entitled to a compensable evaluation under the revised 
criteria for Diagnostic Codes 7803 and 7804.

Under either the former or the revised criteria, Diagnostic 
Code 7805 provides that scars may also be evaluated to the 
extent that they cause limitation of function of the affected 
part.  38 C.F.R. § 4.118 (2002); 38 C.F.R. § 4.118 (2004).  
The objective medical evidence shows that the veteran's scar 
does not cause any limitation of function of his right 
eyelid.  The veteran is not, therefore, entitled to a 
compensable evaluation under this diagnostic code.

The Board notes that veteran complains that he has occasional 
itching and discharge from the right eye.  The medical 
evidence, however, does not show that this is due to the 
chalazion that was incurred in service or its excision.  Thus 
no additional residuals have been shown.

For the foregoing reasons, the Board concludes that the 
veteran is not entitled to a compensable evaluation for his 
service-connected scar under any applicable diagnostic code, 
and his appeal is denied.

III.  Claims to Reopen

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decision-makers which bear directly and substantially 
upon the specific matter under consideration that is neither 
cumulative nor redundant and, which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2001).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since this claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

The evidence received subsequent to a prior final decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  
 
Psychiatric Disorder

The RO originally denied  service connection for a 
psychiatric disorder in 1967, and denied an attempt to re-
open that claim in an August 2000 rating decision.  Rating 
actions are final and binding based on evidence on file at 
the time the veteran is notified of the decision and may not 
be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2005).  The claimant has one year from notification of a RO 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision.  The decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002).  The 
veteran did not at any time indicate disagreement with this 
rating decision.  Therefore, it is final.  38 U.S.C.A. § 7105 
(West 2002).

The evidence received since August 2000 consists of the 
veteran's statements, the testimony of the veteran and his 
spouse, VA treatment records, and various reports from 
private medical providers.  The Board finds some of this 
evidence is material.  Specifically it finds the veteran's 
and his spouse's testimony that the veteran's psychiatric 
disorder manifested within one year after his separation from 
service to be new and material.  The veteran had not 
previously made such a statement which may go to his 
entitlement to the application of a presumption for service 
connection since his psychiatric disorder is now 
characterized as a psychosis.  The veteran also testified 
that his nervousness started during the time when he was 
treated for a chalazion on his right eyelid, the residuals of 
which the veteran is already service-connected.  

Furthermore the veteran submitted a statement from his 
private psychiatrist dated in August 2001, in which this 
doctor states that the veteran became very nervous, anxious, 
tense, insecure and very distressed due to the right eye 
"tumor" and continued to feel this way after his discharge 
from the Army.  This statement is material because it also 
indicates that the veteran's psychiatric condition may have 
manifested within service or within one year after service, 
making it more probable of the veteran substantiating his 
claim.

Accordingly, the Board finds that this evidence is new and 
material and serves to reopen the claim for service 
connection for a psychiatric disorder.  However, the Board 
cannot, at this point, adjudicate the reopened claim, as 
further assistance to the veteran is required to comply with 
VA's duty to notify and assist the veteran in developing his 
claim.  This is detailed in the REMAND below.

Eye Condition

The RO denied service connection for exophoria and exotropia 
in a November 1967 rating decision.  Rating actions are final 
and binding based on evidence on file at the time the veteran 
is notified of the decision and may not be revised on the 
same factual basis except by a duly constituted appellate 
authority.  38 C.F.R. § 3.104(a) (2005).  The claimant has 
one year from notification of a RO decision to initiate an 
appeal by filing a notice of disagreement (NOD) with the 
decision.  The decision becomes final if an appeal is not 
perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c) (West 2002).  The veteran did not at any 
time indicate disagreement with this rating decision.  
Therefore, it is final.  38 U.S.C.A. § 7105 (West 2002).

The new evidence submitted since November 1967 consists of 
the veteran's statements and testimony; his spouse's 
testimony; and VA and non-VA treatment records.  After 
considering all this evidence, the Board finds that none of 
it is material.

The RO previously denied service connection for exophoria and 
exotropia on the basis that they are constitutional or 
developmental abnormalities that are not subject to service 
connection.  See 38 C.F.R. § 3.303(c) (2005).  Nothing in the 
new evidence shows that the veteran's exophoria and exotropia 
are not congential or developmental defects.  

The veteran testified at multiple hearings held at the RO 
that he has to use dark glasses during the day because light 
bothers his eyes.  He also testified that he has occasional 
itching of the eye and discharge.  After reviewing the 
medical evidence, however, there is nothing to show that the 
veteran has any other chronic eye condition except for 
exophoria, exotropia and refractive error which are all 
considered to be congenital or developmental defects that are 
not subject to service connection.  The medical evidence 
fails to show that the veteran has photophobia or is 
otherwise sensitive to light.  As for itching and discharge 
of the eyes, there are occasional eye treatment records that 
indicate dryness, irritation or discharge from the eyes, but 
these are sporadic and the treatment notes do not indicate 
that this is due to any condition incurred in service.   

Finally, a June 2004 eye treatment note shows a diagnosis of 
essential blepharospasm.  The Board also notes that the VA 
treatment records show the veteran has been treated for 
ombuccal lingual dystonia since 1980, and an August 1995 
treatment note shows that the blepharospasm was considered to 
be part of his dystonia.  Thus this evidence is not material 
to the question of service connection for the eye conditions 
at issue.  

Thus the Board finds that none of the new evidence submitted 
since November 1967 is material, and the veteran's claim to 
reopen is denied.


ORDER

Entitlement to a compensable rating for right upper eyelid 
surgical scar status post excision of chalazion is denied.

New and material evidence has been submitted, and the 
veteran's claim for service connection for a psychiatric 
disorder is reopened.

New and material evidence has not been submitted, and the 
veteran's claim for service connection for exophoria and 
exotropia is not reopened.


REMAND

The Board remands the merits of the veteran's claim for 
service connection for a psychiatric disorder for further 
development.  Although the additional delay is regrettable, 
it is necessary to ensure that there is a complete record 
upon which to decide the veteran's claim so that he is 
afforded every possible consideration.  

The veteran testified at the several RO hearings held that 
his psychiatric condition had its inception during the period 
of time he was treated for the chalazion on his right eyelid 
at the San Juan, Puerto Rico VA Medical Center shortly after 
he was released from service in June 1960.  No effort has 
been made to obtain the treatment records from that period of 
time.  As these records may be relevant to the veteran's 
claim, efforts should be made to obtain them.

The Board also finds that a VA psychiatric examination is in 
order.  The veteran submitted a statement from his private 
psychiatrist that connects his current psychiatric disorder 
with the time he was treated in and after service for the 
chalazion on his right eyelid.  An opinion should be obtained 
to determine if the veteran's current diagnosis is related 
thereto.

Furthermore during the pendency of the appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision holding that, upon receipt of an application for 
service connection, VA is required to notify a claimant of 
what information and evidence will substantiate the elements 
of the claim including that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Since the Board has reopened 
the veteran's claim for service connection for a psychiatric 
condition, the RO should provide notice to the veteran in 
conformance with Court precedent.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran with 
notice of the information and evidence 
necessary to substantiate his claim for 
service connection for a psychiatric disorder 
in compliance with Court precedent to date.  

2.  The RO should obtain the veteran's 
inpatient and outpatient treatment records 
from the VA Medical Center in San Juan, Puerto 
Rico for treatment for a chalazion on the 
right eyelid and any psychiatric disorder from 
June 1960 through June 1961.  All efforts to 
obtain VA records should be fully documented, 
and the VA facility should provide a negative 
response if records are not available.

3.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be scheduled 
for a VA psychiatric examination.  The claims 
file must be provided to the examiner for 
review in conjunction with the examination.

After reviewing the file, the examiner should 
render a psychiatric diagnosis, if any, and 
provide an opinion as to whether it is at 
least as likely as not (i.e., at least a 50 
percent probability) that the veteran's 
current psychiatric disorder had its onset in 
service or within one year after the veteran's 
separation from service.  Specifically the 
examiner is asked to render an opinion as to 
whether it is at least as likely as not that 
the veteran's current psychiatric disorder is 
related to any nervousness or anxiety the 
veteran may have exhibited in connection with 
the chalazion he had on his right eyelid in 
June 1960 and its excision.

4.  Then, the RO should readjudicate the 
claim.  If such action does not resolve the 
claim, a Supplemental Statement of the Case 
should be issued to the veteran and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, 
the claim should be returned to this Board for 
further appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


